ROBB, Associate Justice.
Appeal from concurrent decisions of the Patent Office dismissing appellant’s opposition to the registration by appellee of the word “Cookieland” as a trade-mark for cookies, crackers, cakes, and biscuits.
Appellant does not use this mark as a trade-mark, but bases its opposition upon the contention that the word is descriptive. We agree with the Patent_Office that “Cookie-land” is not descriptive, within the meaning of the Trade-mark Act (33 Stat. 724 [Comp. St. § 9485 et seq.]), and hence that it is registrable to the appellee. Decision affirmed.
Affirmed.